Citation Nr: 1453187	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service connected post-traumatic stress disorder (PTSD) also claimed as an acquired psychiatric disorder.

2.  Entitlement to an effective date prior to August 31, 2010, for the grant of a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Esq.


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned a 30 percent disability rating, effective January 6, 2004.  A disability rating of 100 percent was assigned because of hospitalization over 21 days from October 3, 2005.  A disability rating of 30 percent was assigned from November 1, 2005.  A disability rating of 100 percent was assigned because of hospitalization over 21 days from April 16, 2007.  A disability rating of 30 percent was assigned from June 1, 2007.  A disability rating of 50 percent was assigned from January 16, 2008.  

The Veteran appealed the initial rating assigned, and in a March 2014 rating decision the RO assigned a disability rating of 50% from January 6, 2004 with the intervening 100% ratings for the Veteran's hospitalizations in October 2005 and April and May 2007.  The Veteran's appeal is now before the Board.  The Board notes that the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, filed in July 2012 challenges the January 16, 2008, effective date of the Veteran's 50% disability rating for PTSD.  The March 2014, rating decision, however, awarded the Veteran a disability rating of 50% back to the date he filed his claim for PTSD on January 6, 2004.  The Veteran now has a 50% rating for PTSD throughout the appeals period, and is seeking a higher rating for PTSD for the entire period on appeal.  

Prior to the award of service connection for PTSD, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2010.  A transcript of the hearing was prepared and associated with the claims file and will be considered as relevant to the assigned ratings.  

In a July 2012 substantive appeal, the Veteran requested a Travel Board hearing on the downstream rating issue: however, in a May 2013 letter, the Veteran notified the RO that he was withdrawing his request for a hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The record contains evidence that the Veteran was unemployable due to his service connected PTSD prior to the current effective date for TDIU, August 31, 2010.   The determination of whether the Veteran is entitled to TDIU prior to August 31, 2010, is part and parcel of the determination of the initial increased rating for PTSD, therefore, the Board has jurisdiction over the TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As discussed more fully below, the Board remands the issue of entitlement to TDIU prior to August 31, 2010.  

The issue of entitlement to TDIU prior to August 31, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: frequent nightmares and intrusive thoughts, flashbacks, nightly impaired sleeping, daily irritability, moderate depressed mood and anxiety, daily panic attacks, and avoidance of social and leisure activities; however, it has not been productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extra-schedular consideration by the designated authority is required.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), also claimed as an acquired psychiatric disorder, are not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

The Veteran was granted service connection for PTSD in a March 2011 rating decision.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As a result, the Board finds the VCAA duty to notify has been met.

In Bryant v. Shinseki, 23 Vet. App. 493 -94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Acting VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In the May 2010 videoconference hearing regarding the issue of service connection, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  Service connection for PTSD has been granted and the evidence presented at the hearing relevant to the degree of severity of the disorder will be considered.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  The VA obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA)  records, and private treatment records.  The VA also afforded the Veteran mental health examinations in February 2005, September 2005, January 2008, December 2010, and March 2014.  The Board finds the examinations adequate to determine the severity of the Veteran's PTSD as the examinations considered the Veteran's subjective reports, the Veteran's service records, VA records, SSA records, and private medical records, and provided sufficient detail as to the severity of the Veteran's PTSD.  As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.



II.  Initial Increased Rating - PTSD

In Fenderson v. West, the Court emphasized the distinction between a new claim for an increased rating of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability rating where the disability in question has just been recognized as service-connected.  12 Vet. App 119 (1999).  In initial increased ratings cases, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Id. at 126.  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on the facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than any isolated medical finding or an examiner's individual assessment of level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

In this case, the Veteran's service-connected PTSD is currently assigned a 50 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, the Veteran's VA treatment records show that the Veteran first sought mental health treatment in July 2004 a VA outpatient clinic in Williamsport, Pennsylvania.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood and alcohol abuse in November 2004.  At that time, the VA staff psychiatrist noted that the Veteran had quit his job in July 2004 because of stress with an increase in symptoms of anxiety over the past one and one- half years.  The Veteran also reported a two year history of coronary artery disease, residuals of coronary bypass surgery, and decreased vision in the left eye.  The clinician acknowledged the reported combat trauma, educational, and marital history described further below and that the Veteran had not received prior psychiatric treatment.  The clinician also noted that the Veteran appeared anxious and somewhat evasive in his answers to questions. The clinician noted that the Veteran was certain that he could never return to work, but found that to be a premature conclusion and recommended further examination and assessment to clarify the diagnosis.  The clinician assigned a GAF score of 55 and noted that the occupational impairment was mild.  

The Veteran participated in the Residential Posttraumatic Stress Disorder Program in June 2005, October 2005, and April and May 2007.  The Veteran also participated in an alcohol abuse program in May 2006.  The Veteran was granted disability benefits by the SSA effective April 2006 based on his heart condition, depressive disorder, and personality disorders.  The Veteran was conclusively diagnosed with PTSD related to his Vietnam experiences in December 2010, and service connection for PTSD was granted in March 2011.    

The Veteran underwent his first VA compensation and pension mental health examination in February 2005 which was performed by the clinician who evaluated him in November 2004.  The Veteran reported experiencing depression and anxiety since he returned from Vietnam and a worsening of symptoms in the last few years after a series of heart surgeries.  The Veteran also reported compulsively cleaning and having daily nightmares, intrusive memories of Vietnam (but no flashbacks), nightly impaired sleeping, occasional irritability, and exaggerated startle response, but denied hypervigilance, obsessive thoughts, suicidal ideation or hallucinations.  

The examiner found that the Veteran was cooperative with good judgment and insight, had good hygiene, no abnormal movements or agitation, congruent affect, and intact abstract reasoning.  Although, the Veteran complained of concentration and memory problems, he scored 28 out of 30 on a mini-mental status examination, and the examiner found no memory or concentration problems.  

The Veteran reported first marrying at age 25 and divorcing after 16 years.  He has a daughter and granddaughter from his first marriage and reports being close to both.  The Veteran has been married to his second wife for 8 years and reports having a close relationship with her.  He reported no history of violence with his second wife.  

The Veteran reported having a bachelor's degree in mechanical engineering from Penn State University, as well as associates degrees in engineering and drafting, technical illustration, and architectural drafting.  The Veteran worked at a steel company for 16 years, rising from laborer to foreman.  After quitting his job at the steel plant, the Veteran worked in heating and cooling for a few years before beginning to work as a building engineer at a newspaper company.  Prior to leaving the newspaper company in July 2004, the Veteran reported loss of concentration and memory and disassociative symptoms that caused him to make poor decisions, leading him to quit for fear of embarrassing himself or being dismissed.  

The Veteran reported that prior to moving from Florida to Pennsylvania a few years ago to care for his wife's father, he and his wife had socialized often.  The Veteran reported that he currently only has one close friend, although as noted earlier he maintains a close relationship with his wife, daughter, and granddaughter.  

In conclusion, the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, along with narcissistic and obsessive-compulsive personality traits, but found that he did not meet the criteria for a diagnosis of PTSD.  Notwithstanding the intrusive memories of combat, the examiner found that the Veteran did not display persistent avoidance of relevant stimuli associated with the trauma and had excellent memory function.  The examiner assigned a GAF score of 55.     

In March 2005, the Veteran had a mental health assessment at the request of the Social Security Administration (SSA), and although the Veteran was diagnosed with major depression, his ability to function was found to only be mildly to moderately impaired in the areas of concentration, interactions with the general public, and response to changes in work setting.  There was no limitation in many other functional areas.

In June 2005, the Veteran entered the Residential Posttraumatic Stress Disorder Program for the first time.  He was diagnosed with PTSD by a licensed social worker supervised by a staff psychiatrist there.  Although the social worker assigned GAF scores of 41 upon both entry and discharge, and he was given a prognosis of "guarded" due to the severity and chronicity of his PTSD, he did participate in the daily activities during the program and demonstrated excellent motivation toward working on his problems.  The clinician's treatment notes primarily referred to participation in the course of treatment but provided little substantive clinical assessment of social and occupational impairment to support the assignment of the low GAF score.  

In September 2005, the Veteran had another VA examination by the same VA psychiatrist who performed the November 2004 and February 2005 examinations.  At the examination, the Veteran reported that after leaving the PTSD program in June 2005, he went on a vacation with his wife to Virginia, Texas, California, Nevada, and Utah, including colonial Williamsburg and the beach, which he enjoyed.  He also stated that he had a close relationship with his wife and socialized with another couple regularly, although he did have issues tolerating social interactions.  The Veteran also reported irritability and anger problems at his prior job at the newspaper that impaired his ability to interact with co-workers, although the examiner noted that the Veteran had in the past denied any problems with co-workers or supervisors.  The Veteran also described flashbacks of Vietnam five to six times a day, lasting less than a minute, and daily panic attacks.  The examiner noted that the Veteran's reports of symptoms were inconsistent and seemed to emphasize the criteria of PTSD.  The Veteran had a GAF score of 55.  In the end, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD.  

In October 2005, the Veteran entered the Residential Posttraumatic Stress Disorder Program for the second time.  The Veteran again had GAF scores of 41 at both entry and discharge.  The Veteran reported panic attacks that made him isolate at times, and also related difficulty in communicating with his wife.  The Veteran did, however, participate in the daily counseling sessions as well as a guided shopping trip, a socialization skills lunch in the community, and a visit to the Rochester Vietnam Veterans Memorial.  Although the Veteran's prognosis at discharge was listed as poor due to the severity and chronicity of his PTSD symptoms, he was found to have shown greater insight and ability to manage his PTSD symptoms.  The treatment notes for this course were provided by the same licensed social worker supervised by the same staff psychiatrist and again focused on the Veteran's participation and excellent motivation but provided few comments relevant to the degree of social and occupational impairment to support the assignment of the low GAF score.

In a January 2006 letter, the Veteran's wife submitted a response to the report of the VA psychiatrist in June and October 2005.  The wife noted the Veteran's difficulty sleeping, forgetfulness in taking medication, misplaced pride in his Vietnam service, self-centered attitude in social situations.  She contended that the examiner was not qualified and that she should be removed from her position and that the Veteran was penalized for making eye contact, speaking clearly, and presenting a professional appearance and demeanor.  

The Veteran was granted disability benefits by the SSA effective April 2006 because the SSA found that the Veteran's multiple heart surgeries, current heart condition, depressive disorder, and personality disorders made him unable to obtain and maintain employment.

The Veteran was admitted to alcohol treatment in May 2006.  In intake notes, the Veteran reports having serious thoughts of suicide during the past month though he did not report actually intending or planning to commit suicide.  Notes from the alcohol treatment center, however, show that after intake, the Veteran repeatedly denied having suicidal thoughts and agreed that he would report any thoughts to staff.  The Veteran has not reported any thoughts of suicide since this time.  VA notes from June 2006 show that the Veteran reported no longer having flashbacks, though he continued to suffer from moderate depression and anxiety, and reported an increase in the frequency of nightmares.  A clinician assigned a GAF score of 55 in June 2006.  

In April 2007, the Veteran entered the Residential Posttraumatic Stress Disorder Program for the third time.  The validity and usefulness of the records from the Veteran's time in the program are questionable, as it appears the licensed clinical social worker who recorded the Veteran's current symptoms and future prognosis simply copied records from the Veteran's October 2005 time in the program.  The Veteran had a GAF score of 41 upon entry and 43 upon discharge.

In January 2008, the Veteran had his third VA examination, on this occasion by a different VA psychologist.  The Veteran reported that his symptoms had not changed since the September 2005 examination, though the examiner noted the Veteran appeared to report a general improvement in his symptom profile.  The examiner noted that the Veteran's physical health and his ability to care for himself and fulfill his family role remained stable though he did demonstrate a mild increase in social isolation and some withdrawal from recreational and leisure pursuits.  The Veteran reported his contention that he remained unemployable due to his psychological problems.  The Veteran did, however, report a decrease in the severity and frequency of his panic attacks, and that he had stopped his prior obsessive cleaning.  In the end, the examiner found that although the Veteran did not meet the full criteria for a diagnosis of PTSD, his symptoms of depression and anxiety did produce reduced reliability and productivity especially in the areas of social and occupational functioning.   He noted that the Veteran appeared to be invested in achieving a diagnosis of PTSD. The psychologist assigned a GAF score of 60 and noted overall improvement from previous examinations with the exception of increased social isolation which appeared to be mild.  The psychologist found, "His symptoms seem to produce reduced reliability and productivity due to mental health signs and symptoms, especially in the area of social and occupational functioning." The psychologist found that the Veteran was competent to manage his financial affairs. 

A psychiatric note from November 2009 found that the Veteran reported improved sleep and fewer nightmares.  The Veteran also reported walking regularly prior to the weather becoming cold.  The note also explained that the Veteran had good insight and judgment and that his memory and concentration were intact.  The Veteran had a GAF score of 63.  

At the Veteran's hearing at the Board in May 2010, the Veteran reported a worsening of his symptoms since his last VA examination in January 2008.  The Veteran also reported being estranged from his daughter though he did note that his wife is supportive.  The Veteran also reported taking Hydroxyzine and Prazosin for his psychological problems, and reported that although they helped some, he sometimes forgot to take them and they made him feel "hung-over" in the morning.

In a letter to Congress in October 2010, the Veteran cited his three inpatient programs with the GAF scores of 41 and the award of SSA disability benefits as evidence of the degree of severity of his PTSD.  

The Veteran had another VA examination in December 2010 by another VA clinical psychologist.  The Veteran reported that he felt somewhat distant from his wife, and that he did not feel close to other family members or friends.  He did, however, note that he gardened, played on the computer, and also participated as an honor guard at veterans' funerals.  The Veteran continued to report moderate depression and anxiety with associated symptoms.  He also reported mild memory loss and problems concentrating.  The examiner noted that the Veteran was able to perform the activities of daily living and that his psychological problems did not cause deficiencies in his ability to work or his family relationships.  The examiner did, however, find that the Veteran's psychological problems caused reduced reliability and productivity with some deficiencies in mood and thinking but not in family relations or capacity for work.  The examiner also reported that the Veteran was taking Bupropion and Prazosin, and that although the medicines helped with his symptoms, they made him feel drowsy. In the end, the examiner determined that the Veteran met the diagnostic criteria for PTSD and that it was more likely than not that the Veteran's PTSD was caused by his experiences in the military.  The psychologist assigned a GAF score of 60.

In a December 2010 letter, the Veteran again cited the three inpatient courses of treatment and the GAF scores of 41-43 and objected to the abusiveness of the most recent VA examiner.  

In May 2011, when seeking treatment for his heart condition, the Veteran was administered the Patient Health Questionnaire-Nine Depression Screen, and reported no symptoms of depression.

In a July 2012 substantive appeal, the Veteran's representative called attention to the three inpatient courses of treatment and the GAF scores of 41-43 and that the GAF score of 60 was in error and inaccurately described an improvement rather than a stable level of impairment.  The representative asserted that the DECEMBER 2010 VA examiner's analysis was flawed and biased without further explanation.  

The are no records or reports by the Veteran of VA outpatient mental health treatment in 2012 and 2013, and as a result, there are no assessments of his PTSD symptoms during this period.  The Veteran did not report any change in his PTSD symptoms during the period.

In March 2014, the Veteran had his fifth VA mental health examination.  The Veteran reported that he isolated himself socially, although he did have his wife as a support system.  He reported anxiety, depressed mood, hypervigilance, nightmares, flashbacks, difficulty with memory, attention and concentration, sleep impairment and mild panic attacks that occur weekly or less often.  The examiner noted that the Veteran showed appropriate behavior and attitude, fair to good abstract reasoning, and normal affect, speech, and motor behavior, though he did have a slight facial tick.  In conclusion, the examiner noted that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity but not with deficiencies in most areas.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms have stayed consistent over the course of the appeals period.  Although the Veteran reported subjective worsening of his symptoms, the level of functional impairment does not support a rating in excess of 50 percent for his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  38 C.F.R. § 4.130, DC 9411.

The Board notes that at no time during the appeals period was the Veteran found to have speech, judgment, insight, or hygiene problems.  Further, although the Veteran continued to report memory and concentration issues, medical records show that he never suffered from any clinical memory or concentration problems.  The Veteran also had no issues with hallucinations, delusions, homicidal thoughts, violence or legal problems.  Further, although the Veteran continued to have sleeping problems and nightmares ranging from daily to weekly, neither symptom appreciably or permanently worsened during the appeals period.  The Veteran was found by VA psychiatrists to always be able to manage his financial affairs and there was no credible lay or medical evidence that he was incapable of daily activities including those outside the home such as driving an automobile, shopping, or visiting public places of interest.

Overall, the Veteran's mental health disability picture is driven by social isolation arising from nightmares and recurrent thoughts of combat, anxiety, depressed mood, anger control, and difficulty sustaining close relationships with friends and family.  Although the Veteran's intrusive thoughts, nightmares, startled reactions, and self-described panic attacks are frequent, he is able to function and accomplish daily activities and manage his own finances.  Although the Veteran reports being socially isolated, he also reports that his wife is supportive and he at least stays in touch with his daughter, granddaughter, and a close friend.  There is also evidence that the Veteran was able to go on long vacations, participate in social activities such as funerals, and interact positively with other Veteran's during treatment.  At no time since filing his claim has the Veteran been found to display the following: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or gross neglect of personal appearance and hygiene.  Symptoms of PTSD may impair working with others but he maintains the ability to think and communicate clearly.    

While the Veteran did report suicidal ideations on one occasion and difficulty adapting to stressful circumstances, his total disability picture did not exhibit symptoms necessary to establish a 70 percent disability rating for PTSD.  The suicidal ideations never progressed to planning or an attempt or required medical intervention.   In this regard, the Board points out that VA examinations show that the Veteran did not suffer from impairment of thought process or communication, delusions, hallucinations, or inappropriate behavior.  While the Veteran reported that he suffered from up to 5-6 panic attacks a day, he usually reported having panic attacks daily or weekly, and there was no indication that he experienced panic attacks where he was in a nearly continuous state of panic affecting his ability to function independently, appropriately and effectively.  His description of the panic attacks included a startle reaction to unexpected noise or events but not interfering with function.  In fact, his testimony and examination reports showed that he was able to accomplish daily activities and manage his own finances, which demonstrate his ability to function despite the severity of his symptoms.  Additionally, his speech, memory, orientation, and ability to maintain minimal personal hygiene were listed as normal.  There is no history of violence or evidence of any law enforcement or legal intervention.  

As discussed above, the Veteran maintained a close relationship with his wife and maintained contact with his daughter and granddaughter and at least one friend.  Although these relationships were often strained and the Veteran felt socially isolated, there is no indication that the Veteran had a total inability to maintain effective relationships.  Although the Veteran reported reduced interest in leisure activities, he always maintained some form of leisure, such as walking, gardening, or playing on the computer.  Additionally, the Veteran reported that he was able to independently perform tasks, such as handling his financial affairs.  His activities of daily living were also not impaired.  Most importantly, the Board places great probative weight on the consistent assessments by the January 2008, December 2010, and March 2014 VA examiners who concluded in their summary evaluations that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Board places much less probative weight on the three reports of inpatient treatment authored by a licensed social worker.  The reports were much less detailed than the VA outpatient and examination reports, were very repetitive, and focused on a recitation of history and comments on motivation and participation rather than on social and occupational impairment.  Although the Board considered the GAF scores of 41 and 43, they were not supported by adequate rationale.  

The Veteran's GAF score ranged from 41 to 63, which is indicative of mild to severe symptoms and mild to severe difficulty in social, occupational, or school functioning.  The Board notes that GAF scores are to be considered but are not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Board also notes that the only time the Veteran received a GAF score below 50 is when he attended the Residential Posttraumatic Stress Disorder Program in June 2005, October 2005, and April and May 2007.  Although, GAF scores in the 40s are indicative of serious impairment in social, occupational, or school functioning, soon after leaving the treatment program in June 2005, the Veteran was able to go on a vacation with his wife to Virginia, Texas, California, Nevada, and Utah, including colonial Williamsburg and the beach, which he enjoyed.  In addition, as noted above, many of the records from the treatment program seem to be simply copied from earlier records, and as a result, the validity and thoroughness of the records is questionable.  Furthermore, the GAF tests at the treatment center were performed by a licensed clinical social worker, whereas the GAF scores in the 50s and 60s were from tests administered by VA psychiatrists with specific medical training and expertise in mental health and with detailed clinical assessments and opinions with rationale directly applicable to the rating criteria.  As a result, the Board finds the GAF scores recorded by the VA examiners to be more probative than those recorded by the licensed clinical social worker and contained much greater analysis and rationale for the assessment of the level of impairment.  Although the Veteran, his wife, and his representative asserted flaws, bias, and unprofessionalism of several VA examiners, the Board finds no basis in the record to assign any probative weight to these unsupported allegations.  

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted an increased rating at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration - PTSD

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Veteran's recorded symptoms of PTSD are frequent nightmares and intrusive thoughts, flashbacks, nightly impaired sleeping, daily irritability, moderate depressed mood and anxiety, daily panic attacks, and avoidance of social and leisure activities, all of which are described in the rating criteria for PTSD in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As a result, the Board finds that the rating criteria reasonably describe the Veteran's disabilities, and referral for consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD, also claimed as an acquired psychiatric disorder, is denied.


REMAND

VA medical records beginning in November 2004 and continuing through August 31, 2010, show that the Veteran has consistently claimed that he has been unable to work since he quit his job in July 2004 due to anxiety and disorientation related to his PTSD.  A SSA decision from December 2006 found the Veteran completely disabled based on his heart condition and depression and personality disorders.  In a December 2011 rating decision, the RO granted the Veteran's claim for service connection for a heart condition, and awarded him TDIU effective August 31, 2010, based on the combined effects of PTSD and the heart condition.  The RO, however, failed to address whether the Veteran's PTSD alone rendered him unemployable from when he filed his claim on January 6, 2004, until the current effective date of the grant of TDIU, August 31, 2010.  The evidence regarding the Veteran's ability to work during the period from January 6, 2004, to August 31, 2010, is currently insufficient for the Board to make a determination as to whether the Veteran is entitled to TDIU during that period.  As a result, the Board finds that a remand is required to obtain a vocational assessment regarding the Veteran's occupational, functional, and social abilities and limitations during the period in question.   

 Accordingly, the issue of entitlement to TDIU prior to August 31, 2010, is REMANDED for the following action:

1.  Provide the paper claims file and access to the electronic files to a VA vocational rehabilitation or similar occupational specialist.  Request that the specialist review the file including the lay statements and records of medical examination and care for PTSD and cardiovascular disease to ascertain the Veteran's occupational and functional capacity and limitations only from January 6, 2004, to August 31, 2010.

The claims file, including a full copy of this remand, should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day to day functioning and the degree of occupational and social impairment which the Veteran experiences as a result of his service-connected PTSD. The report should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  The report should also specifically address the ability of the Veteran to perform engineering or other work related to his educational background in less restrictive non-office environments.  The report should also comment on the Veteran's ability to work in situations with little interaction with other people and/or interaction only via phone and email. 

The report should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by disabilities that were not service connected during the relevant period, including the Veteran's heart condition.

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

2.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested vocational assessment to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the completion of the foregoing, readjudicate the Veteran's claim for a TDIU prior to August 31, 2010.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


